I dissent from the holding of the majority. As an initial note, I can find no evidence in the record that the propriety of Tress's arrest was ever questioned in the common pleas court. If a lawful arrest is a necessary element of resisting under R.C.2921.33(A) and Tress felt insufficient evidence was presented on this issue, he should have addressed this contention in his motion for a judgment of acquittal. Crim.R. 29. Having failed to do so, this court should decline to review the matter for the first time on appeal. State v. Roe (1989), 41 Ohio St.3d 18, 25,535 N.E.2d 1351, 1360; Akron v. Wright (Dec. 26, 1990), Summit App. No. 14610, unreported, at 2, 1990 WL 235941. Tress does not suggest, and I cannot conclude, that a plain error was committed in this case. Crim.R. 52(B); see State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804, paragraph three of the syllabus.
Regardless, sufficient evidence was presented to allow the trier of fact — in this case the judge — to conclude that a lawful arrest had been effected. Two independent rationales support this conclusion.
Initially, Tress was not, at the time of his arrest, entitled to the special constitutional protections afforded occupants of private dwellings. In United States v. Santana (1976),427 U.S. 38, 42, 96 S.Ct. 2406, 2409, 49 L.Ed.2d 300, 305, the court held that individuals who voluntarily stand in the doorways of their homes — knowingly exposing themselves to public view — are in a public place for Fourth Amendment purposes. A warrantless arrest of such a suspect, supported by sufficient probable cause, may be constitutionally permissible. Id. The majority does not question that prior to the arrest, probable cause existed to believe Tress had operated the van while intoxicated, engaged in disorderly conduct, and failed to control his vehicle. Westlakev. Vilfroy (1983), 11 Ohio App.3d 26, 11 OBR 39,462 N.E.2d 1241; Williams, supra, 46 Ohio App.3d at 45-46,545 N.E.2d at 1299.
I am mindful that even in the presence of probable cause, a suspect who is tricked or forced into his doorway by the authorities may not be seized absent exigent circumstances. SeeUnited States v. Morgan (C.A.6, 1984), 743 F.2d 1158, 1166, certiorari denied (1985), 471 U.S. 1061, 105 S.Ct. 2126,85 L.Ed.2d 490. In the instant case, however, the uniformed officers knocked on Tress's door and he voluntarily appeared to confront them. His belligerent behavior and refusal, upon request, to examine the damage belie any suggestion that he felt pressured by police coercion or domination. Tress's arrest in his doorway was therefore consistent with Fourth Amendment principles. SeeUnited States v. Mason (C.A.5, 1981), 661 F.2d 45, 47; UnitedStates v. Hoyos (C.A.9, 1989), 892 F.2d 1387, 1394, certiorari denied (1990), 498 U.S. ___, 111 S.Ct. 80, 112 L.Ed.2d 52. *Page 11 
The events that followed do not negate the validity of the arrest. Gienke testified that after Tress was advised he was under arrest, the arrestee attempted to retreat into his trailer, and Bigrigg blocked the door. The officers entered and the scuffle ensued.
It is well settled that a suspect may not defeat a valid arrest that has been set in motion in a public place by escaping into a private dwelling. Santana, supra, 427 U.S. at 43,96 S.Ct. at 2410, 49 L.Ed.2d at 305; Hoyos, supra, at 1394-1395;United States v. Perez (C.A.2, 1990), 904 F.2d 142, 150, certiorari denied (1990), 498 U.S. ___, 111 S.Ct. 270,112 L.Ed.2d 226. The officers' "hot pursuit" of Tress into his home was therefore entirely proper. See State v. Rouse (1988),53 Ohio App.3d 48, 51-52, 557 N.E.2d 1227, 1230-1231.
Even if Tress was entitled to the Fourth Amendment protections afforded occupants of private residences, exigent circumstances justified the officers' warrantless entry. InSchmerber v. California (1966), 384 U.S. 757, 770-771,86 S.Ct. 1826, 1835-1836, 16 L.Ed.2d 908, 919-920, the court held, in a related context, that the need to promptly secure a blood sample to determine alcohol content created an emergency situation where evidence may be destroyed. Dispensation of the warrant requirement was therefore permitted. Id. When confronted with allegations of an illegal entry similar to the case at bar, a New York appellate court reasoned that:
"* * * In order to get an accurate reading of defendant's blood alcohol level, it was essential that the test be administered as nearly as possible to the time she was operating the vehicle. * * * With the passage of time the body's natural processes were destroying the evidence of defendant's blood alcohol level. Further, once defendant had entered her residence she could have consumed additional alcohol, thus making the result of any subsequent test of dubious validity. * * *" (Citations omitted.) People v. Odenweller (1988), 137 A.D.2d 15,17, 527 N.Y.S.2d 127, 129; see, also, Stark v. New York StateDept. of Motor Vehicles (1984), 104 A.D.2d 194, 195-198,483 N.Y.S.2d 824, 826-827.
While apparently no Ohio courts have addressed this issue, jurists of other states have ruled similarly. People v. Keltie
(1983), 148 Cal.App.3d 773, 779-780, 196 Cal.Rptr. 243, 247-248;People v. Hampton (1985), 164 Cal.App.3d 27, 31-34,209 Cal.Rptr. 905, 908-910; State v. Komoto (1985), 40 Wn. App. 200,212, 697 P.2d 1025, 1033; see, also, Welsh v. Wisconsin
(1984), 466 U.S. 740, 763-764, 104 S.Ct. 2091, 2104-2105,80 L.Ed.2d 732, 751-752 (White, J., dissenting).
The case cited by the majority, Welsh, is not factually controlling in this appeal. That decision concluded that the suspect's rapidly diminishing blood-alcohol content did not present an exigent circumstance since the jurisdiction *Page 12 
involved, Wisconsin, did not criminalize first-offense drunk-driving infractions. Welsh, supra, at 754,104 S.Ct. at 2100, 80 L.Ed.2d at 745, and fn. 14. Contrary to the majority's suggestion, the Supreme Court expressly refused to draw a line between felonies and misdemeanors, noting instead "that it is difficult to conceive of a warrantless home arrest that would not be unreasonable under the Fourth Amendment when the underlying offense is extremely minor." Id. at 753, 104 S.Ct. at 2099,80 L.Ed.2d at 745. Certainly in this day and age, and in this state, we do not consider drunken driving — resulting in substantial property damage — to be an "extremely minor" offense.Rouse, supra, 53 Ohio App.3d at 51, 557 N.E.2d at 1230; accordHampton, supra, 164 Cal.App.3d at 32-34,209 Cal.Rptr. at 909-910; Stark, supra, 104 A.D.2d 194, 483 N.Y.S.2d at 826;Welsh, supra, 466 U.S. at 761-764, 104 S.Ct. at 2103-2105,80 L.Ed.2d at 7 (White, J., dissenting).
At the moment of the arrest, the officers had probable cause to believe Tress had not only operated a motor vehicle while intoxicated, R.C. 4511.19(A)(1), but also failed to control his vehicle, R.C. 4511.202, engaged in disorderly conduct, R.C.2917.11, recklessly operated the van, R.C. 4511.201, and refused to dutifully stop and report an accident, R.C. 4549.021 and4509.74. The fact that Tress was not ultimately cited for these last two crimes is of no import. See, generally, United Statesv. Clark (C.A.5, 1977), 559 F.2d 420, 424-425, certiorari denied (1977), 434 U.S. 969, 98 S.Ct. 516, 54 L.Ed.2d 457. The arrest in this case was the product of an uninterrupted investigation that had focused upon Tress. At all times prior to the announcement of arrest, the officers acted peaceably and in accordance with law. The duration of the intrusion was, apparently, brief. Given these factors — the substantial evidence present at the time against Tress, and the seriousness of the offenses — the need to promptly secure a breath test created an exigent circumstance supported by more than sufficient probable cause.
I do agree with the majority's discussion of the conviction for driving while intoxicated. However, for the foregoing reasons, I would also affirm the conviction for resisting arrest. *Page 13